DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (US 2009/0079712 A1).

Instant Claim 1: A multi-function controller positionable on a dashboard of a vehicle,  (“Device 10 (fig 1) preferably includes a front panel 12, a display 14, several control buttons 16, and one or more control knobs 18 of the present invention. Front panel 12 can be mounted, for example, on the interior of a vehicle, such as on or below the dashboard, or in some other convenient area.” (Levin, paragraph 28)  The device 10 of Levin corresponds to the multi-function controller of the claim.)

the multi-function controller comprising: a central control dial that is selectively rotatable about a rotation axis;  (“In the described embodiment, each knob 18 (fig 1) rotates in a single rotary degree of freedom about an axis extending out of the knob, such as axis A.” (Levin, paragraph 31)  The knob 18 of Levin corresponds to the central control dial of the claim.)

control input hardware;  (The control buttons 16 and knobs 18 of Levin correspond to the control input hardware of the claim.)

a visual indicator panel that at least partially surrounds the central control dial, the visual indicator panel providing a visual indication of a plurality of related functions associated with a function group of the vehicle;  (“The user can similarly move cursor 30 (fig 1) or a different indicator to the other information settings 24, to the frequency display 22, or to any other displayed option, setting, or area/region on the display 14.” (Levin, paragraph 33)  The display 14 of Levin corresponds to the visual indicator panel of the claim.)

and control circuitry operatively coupled to the central control dial, the control input hardware, and the visual indicator panel,  (“Also, different sets of detent force profiles can be stored in a memory device on the device 30 (fig 1) and a particular set can be provided on the knob 18 by a microprocessor or other controller in the device 30.” (Levin, paragraph 50)  The device 10 of Levin contains a controller.)

the control circuitry configured to: cause the visual indicator panel to simultaneously provide: a selected function indicator that indicates which one of the plurality of related functions is currently selected for control by user actuation of the control input hardware;  (“Display 14 (fig 1) is provided to show information to the user regarding the controlled device or system and/or other systems connected to the device 10. For example, options 20 can be displayed to indicate which function of the device 10 is currently selected.” (Levin, paragraph 29))

and a function status indicator for each of the plurality of related functions that indicates the current status of each of the plurality of related functions.  (“Other information, such as the current radio frequency 22 (fig 1) selected for a radio tuner, can also be displayed. Furthermore, any information related to additional functionality of the device 10 can also be displayed. For example, information 24 can be provided to allow the user to select one or more functions not related to the audio operation of the device 10. In some embodiments, a map or similar graphical display can be shown on display 14 of all device 10 to allow the user to navigate.” (Levin, paragraph 29))


Instant Claim 2: The multi-function controller of claim 1 wherein the control circuitry is configured to receive input responsive to rotation of the central control dial, and vary which of the functions is selected by the selected function indicator responsive to the received input.  (“This transverse motion of knob 18 (fig 1) can allow the user to select additional settings or functions of the device 10.” (Levin, paragraph 33))


Instant Claim 3: The multi-function controller of claim 1 wherein the control circuitry is configured to receive input responsive to user actuation of the control input hardware, and change the status of the function that is currently selected for control as indicated by the selected function indicator.  (“This transverse motion of knob 18 (fig 1) can allow the user to select additional settings or functions of the device 10.” (Levin, paragraph 33))


Instant Claim 4: The multi-function controller of claim 1 wherein the visual indicator panel includes an all functions off indicator and, responsive to receiving input from user actuation of the control input hardware while the all functions off indicator is selected as indicated by the selected function indicator, the control circuitry is configured to cause all of the plurality of related functions to turn off.  (“If knob 18 (fig 1) is provided with diagonal directions (e.g. at 45 degree intervals), the user can move the cursor 30 from the "radio" selection directly to the "off" selection.” (Levin, paragraph 33))


Instant Claim 5: The multi-function controller of claim 1 wherein the visual indicator panel comprises at least one display panel comprising a plurality of pixels.  (“Display 14 (fig 1) can be any suitable display device, such as an LED display, LCD display, gas plasma display, CRT, or other device.” (Levin, paragraph 29)  Display 14 contains pixels.)


Instant Claim 6: The multi-function controller of claim 1 wherein the function group comprises a function group relating to one of: lighting for the vehicle, engine or axle functions of the vehicle, or air controlled devices of the vehicle.  (Referring to fig 1 of Levin, other information settings 24 includes “TEMP CONTROL” and “ENGINE READINGS”.)


Instant Claim 8: The multi-function controller of claim 1 wherein the control input hardware is actuated by a user applying a force to the central control dial.  (“This transverse motion of knob 18 (fig 1) can allow the user to select additional settings or functions of the device 10.” (Levin, paragraph 33))


Instant Claim 10:  A multi-function controller positionable on a dashboard of a vehicle, the multi-function controller comprising: a central control dial that is selectively rotatable about a rotation axis; control input hardware; a visual indicator panel that at least partially surrounds the central control dial, the visual indicator panel providing a visual indication of a plurality of related functions associated with a function group of the vehicle; and control circuitry operatively coupled to the central control dial, the control input hardware, and the visual indicator panel, the control circuitry configured to: cause the visual indicator panel to simultaneously provide: a selected function indicator that indicates which one of the plurality of related functions is currently selected for control by user actuation of the control input hardware; and a function status indicator for each of the plurality of related functions that indicates the current status of each of the plurality of related functions;  (This portion of claim 10 is identical to claim 1, and thus, is rejected under the same rationale.)

receive input responsive to rotation of the central control dial, and vary which of the functions is selected by the selected function indicator responsive to the received input;  (This portion of claim 10 is identical to claim 2, and thus, is rejected under the same rationale.)

and receive input responsive to user actuation of the control input hardware, and change the status of the function that is currently selected for control as indicated by the selected function indicator.  (This portion of claim 10 is identical to claim 3, and thus, is rejected under the same rationale.)


Instant Claim 11: (Claim 11 is identical to claim 4, and thus, is rejected under the same rationale.)


Instant Claim 12: The multi-function controller of claim 10 wherein the visual indicator panel comprises a plurality of icons that each represent a different one of the related functions.  (“FIG. 2 is an example showing images which can be displayed on display 14 to assist the user in selecting options with knobs 18 and/or slider control 32. Display 14 can present icons as shown, in this example for the control of audio output signals from device 10.” (Levin, paragraph 38))


Instant Claim 13: (Claim 13 is identical to claim 6, and thus, is rejected under the same rationale.)


Instant Claim 15: (Claim 15 is identical to claim 8, and thus, is rejected under the same rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin.

Instant Claim 7: The multi-function controller of claim 1 wherein the control input hardware comprises a button positioned on the central control dial.  (Although Levin does not teach that knob 18 contains a button, such a feature is well known and would be obvious to include by official notice.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the vehicle setting control device as taught by Levin, wherein a knob is provided; with a knob containing a button.  Such a combination involves incorporating a known feature within a known knob in order to increase the capability of the knob.


Instant Claim 9: The multi-function controller of claim 1, wherein the control circuitry is coupled to at least one controller of the vehicle via a multiplexed data bus.  (“Microprocessors 202 and 224 (fig 8) are preferably coupled together by a bi-directional bus 226.” (Levin, paragraph 100)  Although Levin does not explicitly teach that bus 226 is a multiplexed bus, such a feature is well known and would be obvious to include by official notice.)


Instant Claim 14: (Claim 14 is identical to claim 7, and thus, is rejected under the same rationale.)


Instant Claim 16: A control input system, comprising: a plurality of multi-function controllers positionable on a dashboard of a vehicle, each of the multi-function controllers operative to provide control input for a plurality of functions associated with a function group of a respective plurality of function groups,  (“Device 10 (fig 1) preferably includes a front panel 12, a display 14, several control buttons 16, and one or more control knobs 18 of the present invention. Front panel 12 can be mounted, for example, on the interior of a vehicle, such as on or below the dashboard, or in some other convenient area.” (Levin, paragraph 28)  The device 10 of Levin corresponds to the multi-function controller of the claim.
Section 2144.04 of the MPEP, under the heading Duplication of Parts, states that in the case of In re Harza “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Similarly, the device 10 of Levin may be duplicated.)

The remainder of claim 16 is substantially identical to claim 1, and thus, is rejected under similar rationale.


Instant Claim 17: (Claim 17 is substantially identical to claim 6, and thus, is rejected under similar rationale.  Which device 10 controls which function is an arbitrary deign choice.)


Instant Claim 18: (Claim 18 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 4, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626